
	
		I
		111th CONGRESS
		2d Session
		H. R. 5675
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Franks of Arizona
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on the
			 Judiciary,
			 Natural Resources, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve border security and to increase prosecutions
		  and penalties for illegal entry into the United States, to prevent and combat
		  the smuggling of weapons of mass destruction into the United States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Border and Homeland Security
			 Act of 2010.
		2.Priority
			 distributions under the State Criminal Alien Assistance ProgramSection 241(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the end the
			 following:
			
				(7)In distributing amounts under this
				subsection to a State or political subdivision of a State for a fiscal year,
				the Attorney General shall prioritize compensating—
					(A)States that are on
				the northern or southern border; or
					(B)political
				subdivisions of States that, in the determination of the Attorney General, have
				one of the 4 largest populations of aliens unlawfully present in the United
				States for the preceding fiscal
				year.
					.
		3.Fencing along and
			 operational control of the southwest border
			(a)FencingSubparagraph (A) of section 102(b)(1) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1103 note) is amended by inserting not later than December 31,
			 2012, before construct.
			(b)Operational
			 controlSubsection (a) of the Secure Fence Act of 2006 (Public
			 Law 109–367) is amended, in the matter preceding paragraph (1), by striking
			 18 months after the date of the enactment of this Act, and
			 inserting December 31, 2012,.
			4.Border Patrol
			 agentsThe Secretary of
			 Homeland Security shall increase the number of positions for full-time,
			 active-duty Border Patrol agents over the number of such agents for the
			 preceding fiscal year as follows:
			(1)Three thousand
			 such agents for fiscal year 2011 (with 2,500 such agents deployed to the
			 southern border and 500 such agents deployed to the northern border).
			(2)One thousand such
			 agents for fiscal year 2012 (with 800 such agents deployed to the southern
			 border and 200 such agents deployed to the northern border).
			(3)One thousand such
			 agents for fiscal year 2013 (with 800 such agents deployed to the southern
			 border and 200 such agents deployed to the northern border).
			(4)One thousand such
			 agents for fiscal year 2014 (with 800 such agents deployed to the southern
			 border and 200 such agents deployed to the northern border).
			5.Customs and
			 Border ProtectionFor each of
			 fiscal years 2011, 2012, 2013, and 2014, the Secretary of Homeland Security
			 shall increase by not fewer than 200 the number of United States Customs and
			 Border Protection officers at United States ports of entry over the number of
			 such officers at such ports for the preceding fiscal year.
		6.Complete
			 implementation of US–VISITNot
			 later than December 31, 2011, the Secretary of Homeland Security shall ensure
			 that for the automated entry and exit control system under section 110 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1365a) for aliens arriving in or departing from the United States at any port
			 of entry, the requirement under subsection (a)(1) of such section has been
			 completely implemented.
		7.Prohibition on
			 impeding certain activities of the Secretary of Homeland Security related to
			 border securityOn public
			 lands of the United States, neither the Secretary of the Interior nor the
			 Secretary of Agriculture may impede, prohibit, or restrict activities of the
			 Secretary of Homeland Security to achieve operational control (as defined in
			 section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law
			 109–367)).
		8.Operation
			 Streamline
			(a)Capacity
			 expandedTo the extent
			 necessary to double the number of Operation Streamline prosecutions that a
			 Federal district court may consider during a fiscal year, the following actions
			 are authorized:
				(1)The clerk of each district court described
			 in subsection (b)(2) shall appoint under section 751(b) of title 28, United
			 States Code, in addition to deputies, clerical assistants, and employees
			 otherwise appointed under such section, any number of deputies, clerical
			 assistants, or employees without regard to the requirement under such section
			 for approval by the Director of the Administrative Office of the United States
			 Courts.
				(2)The chief judge of
			 each district court described in subsection (b)(2) may appoint under section
			 631 of title 28, United States Code, in addition to magistrate judges otherwise
			 appointed under such section, 1 magistrate judge who meets the qualifications
			 under such section.
				(3)Each district
			 judge of each district court described in subsection (b)(2) may appoint under
			 section 752 of title 28, United States Code, in addition to law clerks
			 otherwise appointed under such section, 1 law clerk.
				(b)Operation
			 Streamline prosecutions
				(1)DefinitionFor
			 purposes of this section, an Operation Streamline prosecution is
			 any criminal prosecution of an alien for an offense under section 275 of the
			 Immigration and Nationality Act (8 U.S.C. 1325) in any district court described
			 in paragraph (2).
				(2)District courts
			 describedA district court described in this paragraph is the
			 United States district court for any of the following:
					(A)The District of
			 Arizona.
					(B)The District of
			 New Mexico.
					(C)The Southern
			 District of California.
					(D)The Southern
			 District of Texas.
					(E)The Western
			 District of Texas.
					9.Increased penalty
			 for entry of alien at improper time or place or misrepresentation and
			 concealment of factsSection
			 275 of the Immigration and Nationality Act (8 U.S.C. 1325) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 not more than 6 months, or both;
				(B)by striking
			 not more than 2 years, or both;
				(C)by inserting after
			 for the first commission of any such offense, the following:
			 be imprisoned for not less than 30 days and not more than 6 months, and
			 may in addition be; and
				(D)by inserting after
			 for a subsequent commission of any such offense, the following:
			 be imprisoned not less than 6 months and not more than 2 years, and may
			 in addition be; and
				(2)by adding at the
			 end the following:
				
					(e)The minimum mandatory terms of imprisonment
				under subsection (a) shall not apply to any alien who is—
						(1)a child under the
				age of 18;
						(2)a parent traveling
				with a child under the age of 18; or
						(3)an alien who has a
				life-threatening health
				condition.
						.
			10.Global nuclear
			 detection architectureSection
			 1902(a) of the Homeland Security Act of 2002 (6 U.S.C. 592(a)) is
			 amended—
			(1)in paragraph (1),
			 by inserting before the semicolon at the end the following: particularly
			 with respect to potential smuggling routes in land border areas between ports
			 of entry, railcars entering the United States from Canada or Mexico, and
			 private aircraft or small vessels;
			(2)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively;
			(3)by inserting after
			 paragraph (12) the following new paragraph:
				
					(13)develop objectives to be accomplished to
				carry out this subsection, identify roles and responsibilities for meeting such
				objectives, ensure that the funding necessary to achieve such objectives is
				available, and employ monitoring mechanisms to determine progress toward
				achieving such objectives;
					;
				and
			(4)in paragraph (14),
			 as so redesignated, by striking paragraphs (10), (11), and (12)
			 and inserting this subsection.
			11.Portable
			 radiation detectors and radioactive isotope identification
			 devicesNot later than July 1,
			 2011, the Secretary of Homeland Security shall determine the number of next
			 generation portable radiation detectors (PRD) and radioactive isotope
			 identification devices (RIID) required by Border Patrol agents patrolling the
			 southern and northern borders of the United States and procure such detectors
			 and devices.
		12.Port security
			 grantsSection 70107(l) of
			 title 46, United States Code, is amended to read as follows:
			
				(l)Authorization of
				appropriations
					(1)Fiscal years
				2007 through 2011There are
				authorized to be appropriated $400,000,000 for each of fiscal years 2007
				through 2011 to carry out this section.
					(2)Fiscal years
				2012 through 2014There are authorized to be appropriated not
				less than $500,000,000 for each of fiscal years 2012 through 2014 to carry out
				this
				section.
					.
		13.Strategic plan
			 to detect and interdict biological and chemical weapons
			(a)In
			 general
				(1)DevelopmentNot
			 later than July 1, 2011, the Secretary of Homeland Security shall develop a
			 strategic plan (hereinafter in this section referred to as the
			 Plan) to detect and interdict biological and chemical weapons
			 entering the United States.
				(2)ImplementationThe
			 Secretary shall complete implementation of the Plan not later than July 1,
			 2014.
				(b)Reports to
			 Congress
				(1)Initial
			 reportNot later than July 1,
			 2011, the Secretary shall submit to Congress a report that describes the
			 Plan.
				(2)Annual
			 reportBeginning on July 1, 2012, and annually thereafter, the
			 Secretary shall submit reports to Congress on the implementation of the
			 Plan.
				
